DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2021/0135133 A1, Filed February 14, 2020) in view of Hong (US 2016/0268352 A1, Published September 15, 2016).
As to claim 1, Zhu discloses a display panel, comprising 
a flexible substrate (Zhu at ¶ [0056]-[0057] disclose a flexible substrate) and a plurality of display sections and retractable sections disposed on the flexible substrate in an array (Zhu at Figs. 3-5, adjacent pixel units 120 and connecting structures 120), 
wherein the retractable sections are configured to connect the display sections to each other (Zhu at Figs. 3-5, connecting sections 120.  Zhu does not expressly disclose that connecting structures 120 provide drive signals for the display sections.)… and 
the retractable sections are connected between sides of the display sections ranging from an end part to a central part of the sides of the display sections, each of the retractable sections comprises at least four arc sections, one C-shaped section, and four straight sections, and bending directions of the four arc sections are different from a bending direction of the C-shaped section (Zhu at Figs. 4-5.  Fig. 5B, in particular; ¶ [0052]-[0053]).
Zhu does not disclose that the retractable sections provide drive signals for the display sections.
However, Hong does disclose that the retractable sections provide drive signals for the display sections (Hong at Fig. 5, signal lines 121, 171, 172 and ¶ [0080]-[0081]). 
Zhu discloses a base display device upon which the claimed invention is an improvement.  Hong discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Zhu the teachings of Hong for the predictable result of preventing damage to wires laminated on a substrate (Hong at ¶ [0007]).
As to claim 2, the combination of  Zhu and Hong discloses the display panel according to claim 1, wherein the four arc sections comprise two first arc sections and two second arc sections, the four straight sections comprise two first straight sections and two second straight sections, both ends of the C-shaped section are respectively connected to one end of one of the second arc sections by one of the second straight sections, another end of each of the second arc sections is respectively connected to one end of one of the first arc sections by one of the first straight sections, and another end of each of the first arc sections is respectively connected to one of the display sections (Zhu at Fig. 4A and 5B, i.e. when wavy lines of Fig. 5B are used as in Fig. 4A; ¶ [0051]-[0053]).
As to claim 3, the combination of Zhu and Hong discloses the display panel according to claim 2, wherein a radius of curvature of the first arc sections is different from a radius of curvature of the second arc sections (Zhu at Figs 4-5. MPEP 2144.04(IV) establishes the changes in size/proportion/shape are obvious).1
As to claim 4, the combination of Zhu and Hong discloses the display panel according to claim 1, wherein four of the display sections adjacent to each other are connected to form a periodic unit having a ring structure by the retractable sections, and in the four of the display sections adjacent to each other, two opposite display sections are arranged symmetrically to each other with respect to a horizontal direction or a vertical direction (Hong at Fig. 5, in particular).
Zhu discloses a base display device upon which the claimed invention is an improvement.  Hong discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Zhu the teachings of Hong for the predictable result of preventing damage to wires laminated on a substrate (Hong at ¶ [0007]).
As to claim 5, the combination of Zhu and Hong discloses the display panel according to claim 2, wherein widths of the first arc sections, the second arc sections, the straight sections, and the C-shaped section are same (Hong at Figs. 4-5).
As to claim 6, the combination of Zhu and Hong discloses the display panel according to claim 5, wherein an inner arc radius of the C-shaped section is R3, an inner arc radius of the first arc sections is R1, an inner arc radius of the second arc sections is R2, and both R1 and R2 are not less than R3 (Zhu at Figs. 4A, 5B.  MPEP 2144.04(IV) establishes the changes in size/proportion/shape are obvious. MPEP 2144.05(II) establishes that optimization of ranges is obvious).
As to claim 7, the combination of Zhu and Hong discloses the display panel according to claim 2, wherein an end part of an outer arc of the first arc sections is provided with a chamfer R4 (Hong at Figs. 4-5).
As to claim 8, the combination of Zhu and Hong discloses the display panel according to claim 1, wherein the display sections comprise an array substrate and a light-emitting device layer disposed on the array substrate (Hong at Fig. 12, base layer 110 and light emitting element 70); 
the array substrate comprises at least driving thin film transistors (Hong at Fig. 12, driving transistor T2), and 
the light-emitting device layer comprises one or more of red light-emitting blocks, green light-emitting blocks, and blue light-emitting blocks (Hong at ¶ [0078], [0113]); and 
each light-emitting block comprises at least an anode, a light-emitting layer disposed on the anode, and a cathode layer disposed on the light-emitting layer (Hong at Fig. 12, pixel electrode 710, organic emission layer 720, and common electrode 730, respectively), and  
the anode is electrically connected to a drain electrode of one of the driving thin film transistors (Hong at Fig. 12, pixel electrode 710 is connected to drain of T2).
As to claim 9, the combination of Zhu and Hong discloses the display panel according to claim 1, wherein the retractable sections comprise metal wiring groups arranged side by side, and the metal wiring groups are configured to transmit data signals, scanning signals, drive voltage signals, and voltage transmission signals (Hong at Figs. 13-18).
Zhu discloses a base display device upon which the claimed invention is an improvement.  Hong discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Zhu the teachings of Hong for the predictable result of preventing damage to wires laminated on a substrate (Hong at ¶ [0007]).
As to claim 11, the combination of Zhu and Hong discloses the display panel according to claim 6, wherein R1 ranges from 10 um to 50 um, R2 ranges from 5 um to 25 um, and R3 ranges from 5 um to 15 um (Zhu at Figs. 4A, 5B.  MPEP 2144.05(II) establishes that optimization of ranges is obvious).
As to claim 12, the combination of Zhu and Hong discloses the display panel according to claim 9, wherein a material of the metal wiring groups comprises one or more of molybdenum, copper, chromium, tungsten, tantalum, titanium, aluminum, and aluminum alloy (Zhu at ¶ [0037]-[0038]).
As to claim 13, Zhu discloses a display device, comprising a display panel, wherein the display panel comprises a flexible substrate and a plurality of display sections and retractable sections disposed on the flexible substrate in an array ((Zhu at Figs. 3-5, adjacent pixel units 120 and connecting structures 120; ¶ [0056]-[0057]), and 
the retractable sections are configured to connect the display sections to each other (Zhu at Figs. 3-5, connecting sections 120.  Zhu does not expressly disclose that connecting structures 120 provide drive signals for the display sections)…  
the retractable sections are connected between sides of the display sections ranging from an end part to a central part of the sides of the display sections, each of the retractable sections comprises at least four arc sections, one C-shaped section, and four straight sections, and bending directions of the four arc sections are different from a bending direction of the C-shaped section (Zhu at Figs. 4-5.  Fig. 5B, in particular; ¶ [0052]-[0053]); and 
wherein the four arc sections comprise two first arc sections and two second arc sections, the four straight sections comprise two first straight sections and two second straight sections, both ends of the C-shaped section are respectively connected to one end of one of the second arc sections by one of the second straight sections, another end of each of the second arc sections is respectively connected to one end of one of the first arc sections by one of the first straight sections, and another end of each of the first arc sections is respectively connected to one of the display sections (Zhu at Fig. 4A and 5B, i.e. when wavy lines of Fig. 5B are used as in Fig. 4A; ¶ [0051]-[0053]).
Zhu does not disclose that the retractable sections provide drive signals for the display sections.
However, Hong does disclose that the retractable sections provide drive signals for the display sections (Hong at Fig. 5, signal lines 121, 171, 172 and ¶ [0080]-[0081]). 
Zhu discloses a base display device upon which the claimed invention is an improvement.  Hong discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Zhu the teachings of Hong for the predictable result of preventing damage to wires laminated on a substrate (Hong at ¶ [0007]).
As to claim 14, the combination of Zhu and Hong discloses the display device according to claim 13, wherein a radius of curvature of the first arc sections is different from a radius of curvature of the second arc sections (Zhu at Figs 4-5.  MPEP 2144.04(IV) establishes the changes in size/proportion/shape are obvious).
As to claim 15, the combination of Zhu and Hong discloses the display device according to claim 13, wherein four of the display sections adjacent to each other are connected to form a periodic unit having a ring structure by the retractable sections, and in the four of the display sections adjacent to each other, two opposite display sections are arranged symmetrically to each other with respect to a horizontal direction or a vertical direction (Hong at Fig. 5, in particular).
Zhu discloses a base display device upon which the claimed invention is an improvement.  Hong discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Zhu the teachings of Hong for the predictable result of preventing damage to wires laminated on a substrate (Hong at ¶ [0007]).
As to claim 16, the combination of Zhu and Hong discloses the display device according to claim 13, wherein widths of the first arc sections, the second arc sections, the straight sections, and the C-shaped section are same (Hong at Figs. 4-5).
As to claim 17, the combination of Zhu and Hong discloses the display device according to claim 16, wherein an inner arc radius of the C-shaped section is R3, an inner arc radius of the first arc sections is R1, an inner arc radius of the second arc sections is R2, and both R1 and R2 are not less than R3 (Zhu at Figs. 4A, 5B.  MPEP 2144.04(IV) establishes the changes in size/proportion/shape are obvious. MPEP 2144.05(II) establishes that optimization of ranges is obvious).
As to claim 18, the combination of Zhu and Hong discloses the display device according to claim 13, wherein an end part of an outer arc of the first arc sections is provided with a chamfer R4 (Hong at Figs. 4-5).
As to claim 19, the combination of Zhu and Hong discloses the display device according to claim 13, wherein the display sections comprise an array substrate and a light-emitting device layer disposed on the array substrate (Hong at Fig. 12, base layer 110 and light emitting element 70); 
the array substrate comprises at least driving thin film transistors (Hong at Fig. 12, driving transistor T2), and 
the light-emitting device layer comprises one or more of red light-emitting blocks, green light-emitting blocks, and blue light-emitting blocks (Hong at ¶ [0078], [0113]); and 
each light-emitting block comprises at least an anode, a light-emitting layer disposed on the anode, and a cathode layer disposed on the light-emitting layer (Hong at Fig. 12, pixel electrode 710, organic emission layer 720, and common electrode 730, respectively), and 
the anode is electrically connected to a drain electrode of one of the driving thin film transistors (Hong at Fig. 12, pixel electrode 710 is connected to drain of T2).
As to claim 20, the combination of Zhu and Hong discloses the display device according to claim 13, wherein the retractable sections comprise metal wiring groups arranged side by side, and the metal wiring groups are configured to transmit data signals, scanning signals, drive voltage signals, and voltage transmission signals (Hong at Figs. 13-18).
Zhu discloses a base display device upon which the claimed invention is an improvement.  Hong discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Zhu the teachings of Hong for the predictable result of preventing damage to wires laminated on a substrate (Hong at ¶ [0007]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Hong as applied to claim 8 above, and further in view of Weaver (US 2013/0105833 A1, Published May 2, 2013).
As to claim 10, the combination of Zhu and Hong discloses the display panel according to claim 8.
The combination does not disclose that a light-emitting area of the blue light-emitting blocks is greater than or equal to a sum of light-emitting areas of the red light-emitting blocks and the green light-emitting blocks.
However, Weaver does disclose that a light-emitting area of the blue light-emitting blocks is greater than or equal to a sum of light-emitting areas of the red light-emitting blocks and the green light-emitting blocks (Weaver at Figs. 7-8; ¶ [0058] discloses “FIGS. 7 and 8 illustrate how this structure results in an active area for the blue device that is greater than the sum of the active areas of the red and green devices combined”).
The combination of Zhu and Hong discloses a base display device upon which the claimed invention is an improvement.  Weaver discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Zhu and Hong the teachings of Weaver for the predictable result of allowing the blue device to run at a lower current in order to mitigate lifetime and stability issues (Weaver at ¶ [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/18/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Hong at Figs. 4-5, in particular.